Citation Nr: 1812347	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for testicular pain.

4.  Entitlement to service connection for a right shoulder disability, to include tendonitis. 

5.  Entitlement to service connection for a right ankle disability, to include arthritis.

6.  Entitlement to service connection for a left knee disability, to include patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1992 to September 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in November 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  That period of time has lapsed, and no additional evidence has been received.  However, the Veteran will have additional time to submit additional evidence for the claims that are being remanded to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for a right shoulder disability, a right ankle disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

On the record at his November 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals for service connection for right foot arthritis, service connection for a left wrist disability, and service connection for testicular pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right foot disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R.          § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a left wrist disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R.           § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for testicular pain have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

On the record at his November 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeals for service connection for right foot arthritis, service connection for left wrist injury, and service connection for testicular pain.  As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals and they must be dismissed.


ORDER

The appeal seeking service connection for a right foot disability is dismissed.

The appeal seeking service connection for a left wrist disability is dismissed.

The appeal seeking service connection for testicular pain is dismissed.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issues on appeal.

Right Shoulder 

A December 2005 service treatment record illustrates the Veteran had right shoulder weakness upon examination and was diagnosed with tendonitis of the right rotator cuff.  The Veteran underwent a VA examination for his right shoulder disability in April 2012 prior to leaving service.  The VA examination was normal, and the examiner did not diagnose the Veteran with a right shoulder disability.  However, at the November 2017 Board hearing, the Veteran testified that he began seeing a physician in December 2012 or early 2013 because his right shoulder was achy and tender.  See Board Hearing Transcript, pages 6-7.  Further, the Veteran testified his doctor has diagnosed him with arthritis and that his doctor has told him that his current right shoulder disability is possibly related to the right shoulder injury he suffered in service.  See Board Hearing Transcript, pages 8, 14.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain and tenderness and the diagnosis a medical professional has provided.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran should be provided with an additional VA examination to determine whether he has a current right shoulder disability that is related to his service.      

Right Ankle 

Regarding the claim for service connection for a right ankle disability, a June 2006 right ankle X-ray illustrates the Veteran was status post reduction of a right subtalar dislocation without a radiographic complication.  Further, an August 2006 service treatment record indicates the Veteran had his right ankle cast removed in July 2006.  The Veteran underwent a VA examination in April 2012 where the right ankle examination was normal.  However, the Veteran testified at the November 2017 Board hearing that he began seeing a physician in December 2012 or early 2013 for his right ankle and that he takes meloxicam in part for his right ankle.  See Board Hearing Transcript, page 14.  The Veteran testified that his doctor has told him that his current right ankle issue is possibly related to the ankle injury he suffered in service.  See Board Hearing Transcript, page 14.  As a lay person, the Veteran is competent to report symptoms capable of lay observation and what a doctor has told him.  Davidson, 581 F.3d at 1316; Jandreau, 492 at 1377.  Therefore, the Veteran should be scheduled for an additional VA examination to determine whether he now has a current right ankle disability that is related to his service.

Left Knee 

As to the claim for service connection for a left knee disability, a June 2011 service treatment note reflects the Veteran was diagnosed with patellar tendonitis of the left knee that had resolved.  The Veteran underwent a VA examination in April 2012 where the left knee examination was normal.  However, the Veteran testified at the November 2017 Board hearing that he began seeing a doctor in December 2012 or early 2013 for pain in his left knee, and the Veteran testified the doctor diagnosed him with arthritis and that he may have fluid in his knee.  See Board Hearing Transcript, page 12.  Further, the Veteran testified that his doctor has told him that his current left knee issue is possibly related to the knee injury he suffered in service.  See Board Hearing Transcript, page 14.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain and the diagnosis a medical professional has provided.  Davidson, 581 F.3d at 1316; Jandreau, 492 at 1377.  Therefore, an additional VA examination is necessary to determine whether the Veteran has a current left knee disability that is related to his service.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified outstanding private treatment records, to include any records from Dr. L.T. (as identified in the Board Hearing Transcript at page 7) and/or Tricare.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right shoulder disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any right shoulder disability that has existed during the pendency of the claim (since April 2012).

B)  Please identify the likely etiology of each diagnosed right shoulder disability.  Specifically, respond to the following question:

i)  If a right shoulder disability is diagnosed, is it at least as likely as not (a 50% or greater probability) that any diagnosed right shoulder disability is related to the Veteran's service, to include injuries or treatment incurred therein?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right ankle disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any right ankle disability that has existed during the pendency of the claim (since April 2012).

B)  Please identify the likely etiology of each diagnosed right ankle disability.  Specifically, respond to the following question:

i)  If a right ankle disability is diagnosed, is it at least as likely as not (a 50% or greater probability) that any diagnosed right ankle disability is related to the Veteran's service, to include a basketball injury to the right ankle in 2006?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left knee disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any left knee disability that has existed during the pendency of the claim (since April 2012).

B)  Please identify the likely etiology of each diagnosed left knee disability.  Specifically, respond to the following question:

i)  If a left knee disability is diagnosed, is it at least as likely as not (a 50% or greater probability) that any diagnosed left knee disability is related to the Veteran's service, to include an injury incurred while running?
The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


